          Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

Joleen K. Youngers,
as the Personal Representative of the Wrongful
Death Estate of Roxsana Hernandez,

                 Plaintiff,

     v.                                                  Civil Action No. 20-cv-00465-JAP-CG
Management & Training Corporation,
LaSalle Corrections Transport LLC,
LaSalle Corrections West LLC,
LaSalle Management Company LLC,
Global Precision Systems LLC,
TransCor America LLC,
CoreCivic, Inc.,

                 Defendants.

        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS LASALLE
     CORRECTIONS TRANSPORT LLC, LASALLE CORRECTIONS WEST LLC, AND
      LASALLE MANAGEMENT COMPANY LLC’S JOINT MOTION TO DISMISS

          Plaintiff Joleen K. Youngers, as the Personal Representative of the Wrongful Death Estate

of Roxsana Hernandez (“Roxsana”), by and through her attorneys, hereby submits this Response

in Opposition to Defendants LaSalle Corrections Transport LLC (“LaSalle Transport”), LaSalle

Corrections West LLC (“LaSalle West”) and LaSalle Management Company LLC’s (“LaSalle

Management”) (collectively, “LaSalle Defendants” or “Defendants”) joint Motion to Dismiss (the

“Motion”), and in support thereof, provide the following.

I.        RELEVANT BACKGROUND

          On May 13, 2020, Plaintiff filed a complaint seeking redress for the wrongful death of

Roxsana, who died on May 25, 2018 as a result of gross mistreatment while in Defendants’ care

and custody (the “Complaint”).       The Complaint, brought by the personal representative of

Roxsana’s wrongful death estate, alleged that LaSalle Transport and four other defendants who
        Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 2 of 27




are unrelated to LaSalle violated her rights under §504 of the Rehabilitation Act, 29 U.S.C. § 794,

and committed numerous torts against her while in their care and custody. See generally Doc. 1.

         On July 22, 2020, Plaintiff mailed the Complaint, a copy of the docket, and a service waiver

request pursuant to Federal Rule of Civil Procedure 4(d)(1) to both: (1) the corporate headquarters

of LaSalle Transport, and (2) National Registered Agents, the registered agent listed with the New

Mexico Secretary of State for LaSalle West. See Doc. 44 at A1-A4. 1 LaSalle West’s registered

agent received and signed for the mailing on July 25, 2020, as evidenced by the signed and returned

certified mailing receipt. Id. at A2. LaSalle Transport’s corporate headquarters received the

mailing on July 25, 2020, as evidenced by United States Postal Service (“USPS”) tracking. Id. at

A4. On August 13, 2020, Plaintiff filed a First Amended Complaint (“FAC”) which added two

new Defendants, LaSalle West and LaSalle Management. Doc. 9. As explained in the FAC, on

information and belief, LaSalle West is a wholly-owned subsidiary of LaSalle Management, and

LaSalle Management is the parent company of both LaSalle West and LaSalle Transport. Id. at

¶¶25-34. Plaintiff added LaSalle West and LaSalle Management as defendants upon discovery

that these entities were related to LaSalle Transport (the original named Defendant), all three

entities were likely involved in the detention and transport of Roxsana, and that, upon information

and belief, all three entities appear to be arms of one larger entity controlled by the same two

principals. 2   Id.   On August 24, 2020, Plaintiff mailed the FAC naming all three LaSalle

Defendants, a service waiver request, and the docket sheet to: (1) an address representing both

LaSalle Transport’s corporate headquarters and LaSalle West’s principal place of business; and



1
  Plaintiff experienced difficulty identifying and locating the LaSalle defendants involved in
transporting and injuring Roxsana. See Note 4, below. This caused a brief delay in serving the
Complaint after filing.
2
    See Note 6, below.


                                                  2
        Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 3 of 27




(2) William K. McConnell, the registered agent of LaSalle Management. 3 See Doc. 44 at A5-A7.

These mailings were delivered on August 28, 2020 and August 27, 2020, respectively, as

evidenced by returned signed certified mailing receipts. Id. at A6, A8. On August 27, 2020,

Plaintiff mailed the FAC, a service waiver request, and a copy of the docket to two different

registered agents of LaSalle West: David Rivas and National Registered Agents. Id. at A9-A11.

These mailings were received on September 3 and 7, 2020, respectively, as evidenced by the signed

and returned certified mailing receipts. Id. at A10, A12. On August 27, 2020, Plaintiff also made

several attempts to fax these documents to David Rivas, the registered agent of LaSalle West, but

these fax attempts failed to successfully transmit. Id. at A13. On September 21, 2020, counsel for

all three LaSalle entities filed a notice of appearance and waived personal service pursuant to Rule

4. See Doc. 15.

II.      ARGUMENT

         A.     STANDARD OF REVIEW

         “A pleading ‘must contain . . . a short and plain statement of the claim showing that the

pleader is entitled to relief.’” Hurd v. Novartis Pharmaceuticals Corp., 2020 WL 3101019, at *2

(D.N.M. June 11, 2020) (quoting Fed. R. Civ. P. 8(a)). When reviewing Defendants’ Motion

pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court must determine whether the

complaint sufficiently alleges facts supporting the elements necessary to establish an entitlement

to relief under the legal theory proposed. Forest Guardians v. Forsgren, 478 F.3d 1149, 1160

(10th Cir. 2007). All well-pleaded factual allegations should be taken as true and should be viewed

in the light most favorable to the plaintiff. Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir.

2002); Hurd, 2020 WL 3101019, at *2 (same). “The issue in reviewing the sufficiency of a


3
    Mr. McConnell is also a member and manager of other LaSalle Defendants. See Note 6, below.


                                                 3
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 4 of 27




complaint is not whether the plaintiff will prevail, but whether the plaintiff is entitled to offer

evidence to support [her] claims.” Ruiz, 299 F.3d at 1181. Allegations must “state a claim to relief

that is plausible on its face.” Hurd, 2020 WL 3101019 at *2 (quoting Smith v. U.S., 561 F.3d 1090,

1098 (10th Cir. 2009)). “A claim is facially plausible ‘when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’ The factual allegations must ‘raise a right to relief above the speculative level.’” Id.

(quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2018); Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).

       B.      PLAINTIFF TIMELY FILED THE COMPLAINT AND THE FAC AGAINST ALL
               LASALLE DEFENDANTS

       Defendants admit that Plaintiff’s original Complaint (Doc. 1) was filed on May 13, 2020,

which was less than two years after Roxsana’s death on May 25, 2018. Motion at 5. Defendants

also admit that the Complaint was timely filed as to LaSalle Transport, the originally named

LaSalle Defendant. Id. But, erroneously relying on Arizona’s two-year statute of limitations rather

than New Mexico’s three-year statute of limitations, and incorrectly applying Rule 15’s relation

back provision, Defendants wrongly contend that the FAC was not timely filed as to LaSalle West

and LaSalle Management, the two LaSalle Defendants added in the FAC. Id. at 2-4, 9.

               1.      New Mexico’s Three-Year Statute Of Limitations For Personal Injury
                       Cases Applies To All Claims

                       (a)     Plaintiff’s Section 504 Claim

       Because neither Section 504 nor the Rehabilitation Act contains a statute of limitations,

federal courts borrow the limitations period that applies to personal injury claims, which are the

most analogous claims. See Levy v. Kans. Dep’t of Social and Rehab. Servs., 789 F.3d 1164, 1172

(10th Cir 2015); see also Baker v. Bd. of Regents of State of Kan., 991 F.2d 628, 630-631 (10th

Cir 1993).    “The statute of limitations applicable to claims under … Section 504 of the


                                                  4
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 5 of 27




[Rehabilitation Act] is the statute of limitations for personal injury actions in the state in which

the trial court sits.”     Disabled in Action of Pennsylvania v. Southeastern Pennsylvania

Transportation Authority, 539 F.3d 199, 208 (3d Cir. 2008) (emphasis added); Levy, 789 F.3d at

1173; see Mondragon v. Thompson, 519 F.3d 1078, 1082 (10th Cir. 2008) (in addressing § 1983

claims, which are analogous to § 504 claims, the Court held that “[t]he statute of limitations is

drawn from the personal-injury statute of the state in which the federal district court sits.”) (citing

Wilson v. Garcia, 471 U.S. 261, 269 (1985)); see also Century 21 Real Estate Corp. v. Meraj Int’l

Inv. Corp., 315 F.3d 1271, 1281 (10th Cir. 2003) (“A federal court in a diversity case applies the

choice of law principles of the state in which it sits.”) (citing Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487 (1941)). Here, the Court should apply New Mexico’s three-year statute of limitations

for personal injury claims to Plaintiff’s Section 504 claims. See N.M. Stat. Ann., § 37-1-8. The

FAC was filed on August 13, 2020; thus Plaintiff’s Section 504 claims against LaSalle West and

LaSalle Management fall within the three-year statute of limitations applicable to Defendants’

conduct in May 2018. 4




4
  Even if Arizona’s two-year statute of limitations applied, the state’s Discovery Rule prevented
Plaintiff’s claims from accruing until she discovered the causal link between Defendants’ actions
and Plaintiff’s claims. See Anson v. American Motors Corp., 155 Ariz. 420 (Ariz. Ct. App. 1987).
Here, Plaintiff diligently sought records seeking to identify each party responsible for the
decedent’s pre-death care and treatment. Plaintiff did not receive responses to her federal public
records request revealing the corporate identity of LaSalle until October 2, 2019. Because Plaintiff
could not have discovered the LaSalle Defendants’ involvement and liability until receipt of these
documents, her claims did not accrue until October 2, 2019, the date U.S. Immigration and
Customs Enforcement provided them. See Walk v. Ring, 202 Ariz. 310, 316 (2002) (noting a
plaintiff must have a “reason to connect the ‘what’ to a particular ‘who’ in such a way that a
reasonable person would be on notice to investigate whether injury might result from fault.’”);
accord Lawhon v. L.G.J. Institutional Supply Co., 159 Ariz. 179, 183 (Ariz. Ct. App. 1988).


                                                  5
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 6 of 27




                       (b)     Plaintiff’s Tort Claims

       The same result is required for all tort claims Plaintiff alleged in the FAC against the two

new LaSalle Defendants. It is black-letter law that, in a diversity case, the Court applies the

applicable statute of limitations from the forum state where the case was filed. Burnham v.

Humphrey Hosp. Reit Tr., Inc., 403 F.3d 709, 712 (10th Cir. 2005) (“Because this is a diversity

case, … [a] federal court sitting in diversity applies state law for statute of limitations purposes.”)

(citing Guaranty Tr. Co. of N.Y. v. York, 326 U.S. 99, 109–110 (1945)). New Mexico’s law

concerning which state’s statute of limitations applies is also long-standing and clear: it is the law

of the forum state. In Nez v. Forney, 1989-NMSC-074, 109 N.M. 161 (N.M. 1989), the New

Mexico Supreme Court held:

       In Sierra Life Ins. Co. v. First National Life Ins. Co., 85 N.M. 409 (1973), plaintiff
       Sierra Life, a New Mexico corporation, brought an action for breach of contract or,
       alternatively, for specific performance, against defendant First National, an Arizona
       corporation, in a New Mexico district court. First National argued to the trial court
       that Arizona's four-year statute of limitations was applicable, and therefore,
       plaintiff's claims were barred. On appeal, we ruled that under New Mexico law
       statutes of limitation are procedural and that the law of the forum governs matters
       of procedure. Id. at 162.

Thus, New Mexico’s three-year statute of limitations for personal injury claims applies to all tort

claims asserted in the FAC, and, as explained above, all claims in the FAC were timely filed. 5

               2.      Even If Arizona’s Two-Year Statute Of Limitations Were To Apply,
                       All Claims Against LaSalle West And LaSalle Management Relate
                       Back To The Timely Filing Of The Complaint Against LaSalle
                       Transport

       Even if Arizona’s two-year statute of limitations is applicable—which it is not—Plaintiff’s

claims against all LaSalle Defendants are still timely. As set forth in Hunt v. Hamm, 2016 WL




5
 This reasoning also requires that LaSalle Defendants’ argument that Count 7 and Count 8 of the
FAC should be dismissed on statute of limitations grounds should be rejected. See Motion at 9.


                                                  6
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 7 of 27




10538832 (D. N.M. May 31, 2016) and Lamendola v. Board of County Commissioners for Taos

County, et al., 2019 WL 2371714 (D. N.M. June 5, 2019), New Mexico’s Civil Procedure Rule 1-

015(C) applies in this case. This Rule provides, in relevant part:

       Rule 1-015(C). Relation back of amendments.
       (1) Whenever the claim or defense asserted in the amended pleading arose out of
       the conduct, transaction, or occurrence set forth or attempted to be set forth in the
       original pleading, the amendment relates back to the date of the original pleading.

       (2) When a party files a motion to amend a pleading prior to the running of the
       statute of limitations, changing the party against whom a claim is asserted, a ruling
       granting the motion relates back to the date the motion was filed if the motion was
       accompanied by a proposed amended pleading naming the new party.

       (3) When a party files a motion to amend a pleading after the statute of limitations
       has run, changing the party against whom a claim is asserted, a ruling granting the
       motion relates back to the date of the original pleading if Paragraph (C)(1) of this
       rule is satisfied and, within the period provided by Rule 1-004(C)(2) NMRA for
       serving process, the party to be brought in by amendment

               (a) has received such notice of the institution of the action that it will not be
               prejudiced in maintaining its defense on the merits; and

               (b) knew or should have known that, but for a mistake concerning the
               identity of the proper party, the action would have been brought against it.

N.M. Stat. Ann., Rule 1-015.

       Because the FAC added additional LaSalle Defendants and all three LaSalle Defendants

received a copy of the FAC within the period provided by N.M. Stat. Ann. Rule 1-004(C)(2) for

serving process (i.e., between August 27, 2020 and September 7, 2020, within 25 days after the

FAC was filed), the amendment properly relates back to the timely service date of the original

Complaint as to the two new Defendants, LaSalle West and LaSalle Management. N.M. Stat. Ann.

R. 1-015(C)(3); see Doc. 44 at A5-A12; see also n.4, above. Further, the LaSalle Defendants have

not claimed any prejudice in maintaining their defense, nor could they. This case has only just

started and all three LaSalle Defendants share common owners/members and addresses, such that

later-added LaSalle West and LaSalle Management knew or should have known that the action


                                                  7
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 8 of 27




brought against LaSalle Transport, the originally named LaSalle Defendant, could and should have

been brought against them.6 Consequently, both the Complaint and the FAC were timely filed as

to all LaSalle Defendants. Any argument to the contrary should be rejected. 7

       C.      THE COMPLAINT AND THE FAC WERE TIMELY SERVED AS TO ALL LASALLE
               DEFENDANTS

       Defendants also argue that Plaintiff’s claims should be dismissed because: (1) Plaintiff

failed to timely serve LaSalle Transport with the original Complaint (Motion at 5-7, 9-10), and (2)

Plaintiff failed to timely serve LaSalle West and LaSalle Management with the FAC. 8 Id. at 3-5,

9. Defendants are incorrect as a matter of both law and fact.

               1.      Plaintiff Timely Served LaSalle Transport With The Original
                       Complaint

       Defendants argue that “Plaintiff made no effort to serve Defendant LaSalle [Transport]

within 90 days of the filing of the original Complaint.” Id. at 5. That assertion is false. On July



6
  See FAC ¶¶ 25-34. Defendants’ Notice of Disclosure states that LaSalle Transport and LaSalle
West are wholly-owned by the same two corporate entities, Temple Southwest Holdings, LLC and
McConnell Southwest Holdings, LLC, both located at 1999 Bryan St. (Suite 900) in Dallas, Texas.
See Doc. 17. The members/directors of LaSalle Transport are WMC Enterprises, LLC (“WMC”)
(also the 50% owner of LaSalle Management) and KPL, LLC (“KPL”), both located at the
Louisiana address identified by Defendants as the location of the co-owners of LaSalle
Management. (https://mycpa.state.tx.us/coaSearchBtn). William K. McConnell (“McConnell”) is
listed in the Louisiana state corporate filing as the partner, principal and managing member of
LaSalle Management and he is a member and officer of WMC, a member of both LaSalle
Transport and LaSalle Management. Patrick M. Temple (“Temple”) is listed as the registered
agent and member of KPL in Louisiana public corporate filings accessible via its Secretary of State
website. Temple and McConnell are both listed as members/directors of LaSalle West in Texas
(https://mycpa.state.tx.us/coaSearchBtn), although they are listed as registered agents and
members, respectively, in Louisiana public corporate filings. Both men list their address in both
the Texas and Louisiana filings as 192 Bastille Ln. (Ste 200), Ruston, LA 71270, the address listed
by Defendants for LaSalle Management’s co-owners, WMC and PH Temple Family Interest, LP.
7
 Again, this same reasoning also applies to reject LaSalle Defendants’ similar argument that Count
7 and Count 8 of the FAC should be dismissed. See Motion at 9.
8
  Defendants bring the Motion under Fed. R. Civ. P. 12(b)(6), but their challenge to Plaintiff’s
service of process should more appropriately be treated as a defense under Fed. R. Civ. P. 12(b)(5).


                                                 8
        Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 9 of 27




22, 2020—well within the 90-day period required by Rule 4(m)—Plaintiff mailed the Complaint,

a copy of the docket, and a service waiver request to: (1) the corporate headquarters of LaSalle

Transport, and (2) the registered agent of LaSalle West. See Doc. 44 at ¶¶3-4. Both mailings were

delivered on July 25, 2020, well within the 90-day period. Id. at A2, A4. LaSalle Transport has

since returned the signed personal service waiver. See Doc. 15. Thus, LaSalle Transport was

timely served.

                 2.     Plaintiff Timely Served LaSalle West And LaSalle Management With
                        The FAC

         Plaintiff also timely served LaSalle West and LaSalle Management. On August 24, 2020,

Plaintiff mailed the FAC, a service waiver request, and a copy of the docket to: (1) an address

which represents both the corporate headquarters of LaSalle Transport and principal place of

business of LaSalle West, and (2) William K. McConnell, the registered agent of LaSalle

Management. See Doc. 44 ¶¶5-6.9 The returned and signed certified mailing receipts show

delivery on August 28, 2020 and August 27, 2020, respectively. Id. Also, on August 27, 2020,

Plaintiff also mailed the FAC, a service waiver request, and a copy of the docket to two addresses

for registered agents of LaSalle West: (1) David Rivas and (2) National Registered Agents (at a

different address from the July 22, 2020 mailing). See id. ¶¶7-8. The signed and returned certified

mailing receipts show receipt on September 3 and 7, 2020, respectively. Id. at A10, A12. On

September 21, 2020, all LaSalle Defendants filed notices of appearance and waived personal

service. See Doc. No. 15. Accordingly, all three LaSalle Defendants were timely served. 10




9
    See Note 6, above, for Mr. McConnell’s multiple roles in various LaSalle Defendants.
10
  For the same reasoning, the Court should reject LaSalle Defendants’ similar argument in support
of dismissing Counts 7 and 8. See Motion at 9-10.


                                                 9
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 10 of 27




               3.     Alternatively, Good Cause Exists To Extend The Time To Serve All
                      LaSalle Defendants

       To the extent the Court determines that the LaSalle Defendants were not timely filed—

which it should not—Plaintiff has established good cause to extend the service deadline as to all

Defendants. Under Federal Rule of Civil Procedure 4(m), the Court is required to extend the time

for service if a plaintiff shows good cause. See Espinoza v. United States, 52 F.3d 838, 841 (10th

Cir.1995) (holding that, upon a showing of good cause, Rule 4(m)’s exception is mandatory).

“[T]he key to the good-cause exception under Tenth Circuit case law is that the plaintiff be

meticulous in their efforts to follow the rules.” Padilla v. Walgreen Hastings Co., 2009 WL

2951025, at *6 (D. N.M. Aug. 11, 2009) (citing Despain v. Salt Lake Area Metro Gang Unit, 13

F.3d 1436, 1438 (10th Cir. 1994)).

       Plaintiff has made such a showing here. Plaintiff diligently attempted to serve the

Complaint via mail on the listed registered agent of LaSalle West and the headquarters of LaSalle

Transport within the 90 days required by Rule 4(m) and received notification that both entities

received those mailings. Doc. 44 at A1-A4. Plaintiff received a returned certified mailing receipt

evidencing delivery of the Complaint and service waiver request to the registered agent of LaSalle

West and USPS tracking indicates they were also delivered to LaSalle Transport. See Doc. 44 at

A-2, A-4. Also, in mid-August 2020, Plaintiff learned that LaSalle West’s registered agent may

have forwarded the Complaint to an entity not related to LaSalle Transport. In response, Plaintiff

promptly began researching additional service addresses. Within eight days, Plaintiff made

multiple calls to and left voicemails with the legal department of LaSalle Management and LaSalle

West in Ruston, Louisiana, and attempted to send the documents by facsimile. Id. at A13. Plaintiff

also mailed the FAC and service waiver request to two new addresses found for registered agents



                                               10
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 11 of 27




of LaSalle West and an agent for LaSalle Management, William K. McConnell. Plaintiff’s efforts

demonstrate a diligent, good faith attempt to comply with Rule 4. Therefore, while Plaintiff

believes service was timely, Plaintiff has also established good cause for an extension of time

under Rule 4(m).

               4.      If Necessary, The Court Should Grant Plaintiff A Permissive
                       Extension To Serve The LaSalle Defendants

       To the extent the Court determines that service was not timely made and that Plaintiff has

not shown good cause for an extension of time under Rule 4(m), which again, Plaintiff believes is

belied by the facts, Plaintiff should be entitled to a permissive extension of time to serve the

LaSalle Defendants. “If the plaintiff fails to show good cause, the district court must still consider

whether a permissible extension of time may be warranted. At that point the district court may in

its discretion either dismiss the case without prejudice or extend the time for service.” Espinoza,

52 F.3d 838 at 841; see Sanders v. Sw. Bell Tel., L.P., 544 F.3d 1101, 1111 (10th Cir. 2008);

Barrett v. Philpot, 356 F. App’x 193, 198 (10th Cir. 2009); Oklahoma ex rel. Bd. of Regents v.

Fellman, 153 F. App’x 505, 507 (10th Cir. 2005). Some factors courts consider in deciding

whether to grant a permissive extension include: “whether the statute of limitations for claims

against the unserved defendant has expired; [ ] whether plaintiff has made a good-faith effort to

attempt service; [ ] whether a defendant attempted to avoid service; [ ] whether defendant had

actual notice of the claims against it; and [ ] whether a defendant has shown actual prejudice caused

by the delay in service.” McClellan v. Bd. of Cty. Comm'rs of Tulsa Cty., 261 F.R.D. 595, 604–05

(N.D. Okla. 2009) (internal citations omitted). For example, in Padilla v. Walgreen Hastings Co.,

2009 WL 2951025 (D.N.M. 2009), this Court granted plaintiff a permissive extension to serve

defendants 40 days after passage of the statutory deadline, despite failure to show good cause for

the delay, noting plaintiff’s timely attempt to serve defendants by mail. Id. at *1.



                                                 11
        Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 12 of 27




          Here, should the Court determine that Plaintiff’s initial efforts to serve the Complaint were

not sufficient, the Court should grant Plaintiff a permissive extension because any service

deficiencies were immediately cured, there was no delay in timely serving the FAC on all three

LaSalle Defendants, LaSalle West had actual notice of the underlying facts and claims of the

instant action as of July 25, 2020,11 and the ownership, membership, and management of the two

new LaSalle Defendants are intertwined with the entity timely served with the original

Complaint. 12 Finally, the LaSalle Defendants fail to identify any prejudice that would result from

permissive extension, weighing in favor of granting one to Plaintiff. See generally Motion.

          D.     THE FAC STATES A CLAIM FOR NEGLIGENCE PER SE

          In order for a negligence per se claim to survive a motion to dismiss, a complaint must

sufficiently allege that “(1) there is a statute which prescribes certain actions or defines a standard

of conduct; (2) the defendant violates the statute; (3) the plaintiff is in the class of persons sought

to be protected by the statute; and (4) the harm or injury to the plaintiff is generally of the type that

the legislature, through the statute, sought to prevent.” Ward v. Presbyterian Healthcare Servs.,

79 F.Supp.2d 1276, 1278 (D.N.M. 1999) (citing Castillo v. United States, 552 F.2d 1385, 1388

(10th Cir. 1977)); Heath v. La Mariana Apartments, 180 P.3d 664, 666 (N.M. 2008) (quoting

Archibeque v. Homrich, 543 P.2d 820, 825 (N.M. 1975)). Federal standards, directives or policies

may have “the force and effect of statute” for purposes of this test where they are adopted or

promulgated by federal or state law. See Ray v. Aztec Well Service Co., 748 F.2d 888, 889 (10th

Cir. 1984) (holding the National Fire Prevention Association Standards had the “force and effect

of statute” because they were adopted and promulgated by a state committee); Apodaca v. AAA



11
     As its registered agent and its principal place of business received the Complaint on that date.
12
     See Note 6, above.


                                                   12
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 13 of 27




Gas Co., 73 P.3d 215, 233 (N.M. App. 2003), cert. quashed 88 P.3d 263 (N.M. 2004) (TABLE)

(“Rules and regulations adopted by city ordinance have the force and effect of law” and holding

the National Fire Prevention Association guidelines for fire prevention, which are not themselves

a statute or regulation but were adopted by city ordinance, support a claim for negligence per se);

see also Heath, 180 P.3d at 668 n.1 (“The question is simply whether the legislature or other

enacting body has defined a standard of care such that the jury may be instructed on that standard

in lieu of the common law standard.”).

       The FAC has sufficiently alleged the elements of a negligence per se claim here. The FAC

alleges that Plaintiff’s negligence per se claim is based upon Defendants’ violation of various rules

and regulations adopted or promulgated by federal law and statute and other standards explicitly

provided by federal regulations. Doc. 9 at ¶190; id. at ¶¶152-167, 187-201. The FAC further

alleges that Plaintiff’s negligence per se claim is based on IHSC Directives, the Performance Based

National Detention Standards (“PBNDS”), the applicable regulations and licensing requirements,

and the terms of Defendants’ contracts with U.S. Immigration and Customs Enforcement (“ICE”).

FAC, Doc. 9 at ¶190 (“Each Defendant was required by IHSC Directives, [the PBNDS], the

applicable regulations and licensing requirements, and the terms of its contract(s) with ICE to

assess Roxsana’s medical fitness for travel before she was transported.”); see, generally, id. at

¶¶187-201. The FAC alleges, in detail, the duties and standards of care applicable to the

Defendants. FAC, Doc. 9 at ¶¶152-167. Plaintiff further alleges that Roxsana was in the class of

persons that was intended to be protected by these applicable duties and standards of care, that

Defendants breached these duties and standards of care, and that the harm and injury to Roxsana

was precisely the harm and injury intended to be prevented by these standards. FAC, Doc. 9 at

¶¶187-201. These allegations are plainly sufficient to survive a motion to dismiss.




                                                 13
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 14 of 27




       Defendants argue that Plaintiff’s negligence per se claim is without merit because “the

LaSalle Defendants’ purported violation of a handbook or performance standards” does not give

rise to a claim. Motion at 8. Defendants are wrong. The PBNDS were codified as binding by

Congress pursuant to an Appropriations Bill, which gives the PBNDS the “force and effect of

statute” for purposes of the four part test. See Ray, 748 F.2d at 889 (holding that the National Fire

Prevention Association Standards, which “were adopted by the New Mexico Construction

Industries Committee pursuant to its authority to ‘adopt and promulgate such rules and regulations

as are necessary to carry out the purposes’ of the Liquid Petroleum Gas Act” had “the force and

effect of statute for purposes of the [four part] test,” while also taking judicial notice of a handbook

the Committee had adopted as part of its regulations) (internal citations omitted). The PBNDS

require all government contracts with any private detention facilities and transport companies to

adhere to these requirements. As the 2017 Department of Homeland Security Appropriations Bill,

adopted on July 6, 2016, provides:

       Within 45 days after the date of enactment of this Act, ICE shall report on its
       progress in implementing the 2011 Prison Based National Detention Standards
       (PBNDS) and requirements related to the Prison Rape Elimination Act (PREA),
       including a list of facilities that are not yet in compliance; a schedule for bringing
       facilities into compliance; and current year and estimated future year costs
       associated with compliance. The Committee expects ICE to refrain from entering
       into new contracts or IGSAs that do not require adherence to the PREA and 2011
       PBNDS standards.”

114 H. Rpt. 668 at 35 (adopted July 6, 2016) (emphasis added). Moreover, the PBNDS incorporate

applicable regulations, including Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,

and require private contractors retained by ICE, like the Defendants, to comply with Section 504.13



13
   See Department of Homeland Security, U.S. Immigration and Customs Enforcement, “Progress
in Implementing 2011 PBNDS Standards and DHS PREA Requirements at Detention Facilities,
Fiscal Year 2017 Report to Congress,” dated March 19, 2018, available at
https://www.dhs.gov/sites/default/files/publications/ICE%20-


                                                  14
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 15 of 27




       Private detention facilities and transport companies that detain and transport migrants and

asylum-seekers are also bound by federal regulations. For example, 8 C.F.R. § 287.8(d) states:

“[a]ll persons will be transported in a manner that ensures the safety of the persons being

transported.” Id. Also, 8 C.F.R. § 235.3(e), entitled “Detention in non-Service facility,” provides:

       Whenever a[] [non-citizen] is taken into Service custody and detained at a facility
       other than at a Service Processing Center, the public or private entities contracted
       to perform such service shall have been approved for such use by the Service's Jail
       Inspection Program or shall be performing such service under contract in
       compliance with the Standard Statement of Work for Contract Detention Facilities.
       Both programs are administered by the Detention and Deportation section having
       jurisdiction over the [non-citizen’s] place of detention. Under no circumstances
       shall a[] [non-citizen] be detained in facilities not meeting the four mandatory
       criteria for usage. These are: (1) 24-Hour supervision, (2) Conformance with
       safety and emergency codes, (3) Food service, and (4) Availability of emergency
       medical care.

Id. (emphasis added). These subchapters apply to the LaSalle Defendants both explicitly and by

contracts they entered with ICE to detain and transport Roxsana. See 114 H. Rpt. 668 at 35. The

requirements of the standards Plaintiff relies upon are highly specific and must be complied with

under federal law. Heath, 543 P.2d at 666 (holding any statute used for a negligence per se

instruction must “define[] the duty with specificity.”); see FAC at ¶¶152-167, 187-201

(explanation of duties and standards of care).

       The LaSalle Defendants also falsely contend that Plaintiff cannot rely on the PBNDS and

IHSC Directives in support of her negligence per se claim because “an administrative directive

does not automatically give rise to a private right of action.” Motion at 8. This argument misses

the mark. Plaintiff is not seeking relief for violations of the PBNDS or IHSC directly via claims

pursuant to those standards and directives; rather, Plaintiff seeks to use those federal standards and




%20Progress%20in%20Implementing%202011%20PBNDS%20Standards%20and%20DHS%20
PREA%20Requirements_0.pdf.


                                                 15
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 16 of 27




directives, which are adopted and promulgated pursuant to federal law and statute, in order to

establish Defendants’ standard of care, which arises under the tort causes of action Plaintiff

specifically identifies in the FAC. See FAC at ¶¶152-167, 187-201.

        Suazo v. Taos Living Center, LLC, 2018 WL 4773405 (D. N.M. Oct. 3, 2018) is

informative. In Suazo, the defendant, in seeking removal to federal court, argued that the plaintiff’s

complaint, which alleged state law wrongful death and negligence claims, actually turned on the

interpretation of federal law, as the plaintiff had cited various federal statutes, including the Federal

Nursing Home Reform Amendments (“FNHRA”), to support a claim for negligence per se. Id. at

**2-3. The defendants also argued that the FNHRA did not create a private right of action, such

that the plaintiff could not support a negligence per se claim. Id. at *4. The Court disagreed,

explaining that, under New Mexico law, “the violation of a federal statute—just like the violation

of a state statute—can constitute negligence per se.” Id. at *3 (quoting BNSF Ry. Co. v. Lafarge

Sw., Inc., 2009 WL 10665753, at *5 (D.N.M. Jan. 22, 2009)). The Court further explained that:

        Plaintiff has not stated or even hinted that his claims are brought for violations of
        the FNHRA or under the authority of the FNHRA. Instead, Plaintiff’s claims are
        brought under state tort law, and Plaintiff argues that both federal and state statutes
        and regulations should be used to establish that Defendants breached the
        standards of care owed to [plaintiff].

Id. at *4 (emphasis added).

        This is exactly the situation we have here. The FAC alleges that Defendants’ violations of

the IHSC Directives, the PBNDS, the applicable regulations and licensing requirements, and the

terms of Defendants’ contracts with ICE “should be used to establish that [the LaSalle Defendants]

breached the standards of care owed” to Roxsana. FAC at ¶¶189, 190 (“Pursuant to their contracts

with ICE, all six Defendants were responsible for Roxsana’s custody, control and care and had a

duty to ensure Roxsana was free from unreasonable risk of harm[ ]” and “[e]ach Defendant was

required by IHSC Directives, [PBNDS], the applicable regulations and licensing requirements, and


                                                   16
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 17 of 27




the terms of its contract(s) with ICE to assess Roxsana’s medical fitness for travel before she was

transported.”); see also id. at ¶¶152-167, 187-201.

       The cases Defendants cite in support of their arguments also fail to move the needle.

Motion at 8. Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320 (2015) is inapposite, as it

does not even address negligence per se (or even negligence generally), but instead concerns

whether the Supremacy Clause of the U.S. Constitution grants providers of habilitation services

with a private right of action to sue the Idaho Department of Health and Welfare (“DHW”) and

enjoin DHW from increasing its reimbursement rates under Idaho’s Medicaid plan. See generally

id. As in Suazo, Plaintiff here is not seeking to assert a private right of action under the various

directives cited, so Armstrong does not apply.

       Defendants also misleadingly cite a Third Circuit decision—Marks v. Mobil Oil Corp., 562

F. Supp. 759, 770 (E.D. Pa. 1983), aff’d, 727 F.2d 1100 (3d Cir. 1984), aff’d sub nom, Mobil Oil

Corp. v. McCreight, 727 F. 2d 1100 (3d Cir. 1984)—for the contention that a “company rule”

cannot establish negligence per se. Motion at 8. As discussed, the federal standards and directives

relied upon by Plaintiff are promulgated or adopted pursuant to federal law or regulation, while

other standards are explicitly provided by federal statute, and are thus materially different and

distinguishable from a “company rule.” Moreover, the full quote that the LaSalle Defendants only

partially cite in their Motion actually supports Plaintiff’s position, as it shows that rules and

regulations not promulgated by statute or law are still significant in the determination of whether

defendant was negligent:

       Failure to comply with a company rule does not constitute negligence per se, as
       would the violation of a state’s safety statute, and this Court so instructed the jury.
       However, a company’s safe driving rules are relevant in a negligence action when,
       as the jury was told, the plaintiff contends that the accident was caused by a
       violation of the rules. The jury is entitled to consider such rules in making its
       determination as to whether the defendant was negligent. Id. at *770.



                                                 17
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 18 of 27




       Because the FAC sufficiently alleges all elements of a negligence per se claim, the Motion

should be denied.

       E.      PLAINTIFF MAY RECOVER FOR INJURIES SUFFERED BY ROXSANA PRIOR TO
               HER DEATH

       Defendants assert that Plaintiff’s claims for non-economic damages in Counts Two, Seven,

Eight, and Nine of the FAC, relating to the pain and suffering and emotional distress suffered by

Roxsana prior to her death, as well as for the lost chance for Roxsana’s condition to improve and

for her to survive, should be dismissed because they are not supported by Arizona’s survival

statute. 14 Motion at 10-12. This argument should be rejected. Non-economic damages are

recoverable in this wrongful death action because New Mexico choice of law rules dictate the

application of New Mexico law, not Arizona law, and under New Mexico law these damages may

be asserted by Plaintiff, as the representative of Roxsana’s wrongful death estate.

               1.      The Court Must Conduct A Choice-Of-Law Analysis

       Plaintiff has invoked the Court’s diversity jurisdiction to hear its state law tort claims

against Defendants. See FAC, Doc. 9 at ¶15. As such, the Court must conduct a choice-of-law

analysis to determine what state law applies to Plaintiff’s claims to recover for Roxsana’s pre-

death non-economic injuries in this wrongful death action.           “In making choice of law

determinations,” the Tenth Circuit has stated, “a federal court sitting in diversity must apply the

choice of law provisions of the forum state in which it is sitting.” Shearson Lehman Bros. v. M &

L Invs., 10 F.3d 1510, 1514 (10th Cir. 1993); see also Estate of Anderson v. Denny’s Inc., 987 F.

Supp. 2d 1113, 1145-46 (D.N.M. 2013) (“Because the Court has diversity jurisdiction over this




14
  Plaintiff agrees that punitive damages are not recoverable in a claim brought under the
Rehabilitation Act § 504, 29 U.S.C. § 794, per the Supreme Court’s decision in Barnes v. Gorman,
536 U.S. 181 (2002). See Motion at 7.


                                                18
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 19 of 27




case, it must apply the New Mexico choice-of-law rules to determine what substantive law

applies.”); Coffey v. United States, 870 F. Supp. 2d 1202, 1230 (D.N.M. 2012) (engaging in

analysis to decide choice-of-law issues). This analysis dictates that New Mexico law applies.

       In addition, on a motion to dismiss, the Court must only consider the FAC’s “well-pleaded

factual allegations” and not any inadvertent, erroneous, or conclusory assertions of law in the FAC.

Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations. When there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief.”). Here, Plaintiff erroneously cited Arizona law in the headings to Counts Seven, Eight,

and Nine—but not in the heading to Count Two, which Defendants nevertheless treat as

“sound[ing] in Arizona tort law.” Motion at 10; see State v. Roybal, 132 P.3d 598 (stating that “it

is the substance of the [pleading], and not its form or label, that controls” the question of

jurisdiction); State v. Daniel P., 2019 WL 6173401, at *2 (N.M. App. Oct. 7, 2019) (same). The

body of the FAC also makes passing reference to Arizona law in paragraphs 254 and 266 under

Counts Seven and Eight, respectively; however, the well-pleaded factual allegations in those

paragraphs support the application of New Mexico law. Thus, those references are not dispositive

and should be ignored. 15

               2.      New Mexico’s Choice Of Law Approach Requires Application Of
                       New Mexico Law To The Wrongful Death Damages Question
                       Presented Here

       Because this Court sits in the state of New Mexico, New Mexico’s choice of law approach

must be followed. See Shearson Lehman Bros., 10 F.3d at 1514. The choice of law analysis in



15
   If necessary and with leave of this Court, Plaintiff will amend the FAC to remove the state law
references in these headings and paragraphs.


                                                19
      Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 20 of 27




New Mexico “is a two-step process.” World Fuel Servs. v. Nambe Pueblo Dev. Corp., 362 F.

Supp. 3d 1021, 1080 (D.N.M. 2019). First, the Court “characterize[s] the area of substantive law—

e.g., torts, contracts, domestic relations—to which the law of the forum assigns a particular claim

or issue,” and then the Court “appl[ies] New Mexico’s choice-of-law rule.” Id. (quoting Mosley

v. Titus, 762 F. Supp. 2d 1298, 1314 (D.N.M. 2010)) (internal quotations omitted).

        Here, the issue is whether a decedent’s noneconomic damages are recoverable in a

wrongful death action asserting negligence per se (Count Two); negligence (Count Seven);

negligent hiring, retention, training, and supervision (Count Eight); and intentional infliction of

emotional distress (“IIED”) (Count Nine). 16 “A claim for wrongful death is a tort cause of action,”

for which New Mexico courts apply the law of the “place of the wrong.” In re Estate of Gilmore,

946 P.2d 1130, 1133 (N.M. Ct. App. 1997). The “place of the wrong is the location of the last act

necessary to complete the injury.” Id. at 1133 (quoting Wittkowski v. State, 710 P.2d 93, 95 (N.M.

Ct. App. 1985)). “Where the elements of the underlying claim include harm, the place of the

wrong is the place where the harm occurred.” Mosley, 762 F. Supp. 2d at 1314 (citing First Nat’l

Bank v. Benson, 553 P.2d 1288, 1289 (N.M. Ct. App. 1976)).

        A cause of action for wrongful death does not accrue until a death occurs, meaning that

death is a necessary—and more importantly, the final—element of a wrongful death action. See

N.M. Stat. Ann. § 41-2-1 (“Whenever the death of a person shall be caused by the wrongful act,

neglect or default of another, …”). Consequently, death comprises “the last act necessary to

complete the injury,” and thus, to complete the wrong. See Gilmore, 946 P.2d at 1137 (applying


16
  Plaintiff reiterates that it is pursuing these tort claims in a representative capacity as the Personal
Representative of the Wrongful Death Estate of Roxsana Hernandez. Plaintiff was appointed to
this position pursuant to N.M. Stat. Ann. § 41-2-3. FAC, Doc. 9 at ¶18 (citing In the Matter of the
Wrongful Death Action on Behalf of the Survivors of Roxsana Hernandez, Deceased, No. D-101-
CV-2019-00075); see also id. at ¶19.


                                                   20
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 21 of 27




law of Texas, as the place of the wrong, to govern distribution of wrongful death proceeds where

the death and tortious conduct occurred in Texas). Here, Roxsana died in New Mexico due to

Defendants’ tortious conduct; therefore, New Mexico is the place of the wrong and New Mexico’s

substantive law on wrongful death damages governs. See FAC, Doc. 9 at ¶¶ 137, 140. Plaintiff’s

specific counts for negligence per se, negligence, and negligent hiring in this wrongful death action

expressly allege death as the ultimate resulting harm. FAC, Doc. 9 at ¶¶ 207, 256, 267. While

Count Nine alleging IIED does not expressly allege death, this count is asserted in the context of

Plaintiff’s action for wrongful death, and the issue before the Court is whether non-economic

damages, including IIED damages, are recoverable in a wrongful death action. Given this context

and liberal pleading standards on a motion to dismiss, the Court should treat New Mexico, where

Roxsana died, as the place of the wrong for all counts alleged in the FAC.

       The fact that Roxsana sustained other injuries that took place in Arizona is distinguishable

from the fact that the final injury and harm—required to complete the wrong—occurred in New

Mexico and does not prevent the application of New Mexico law. This Court’s prior decision in

Coffey v. United States, 870 F. Supp. 2d 1202 (D.N.M. 2012), involved a similar fact pattern and

supports the application of New Mexico law. Id. In Coffey, an estate brought negligence claims

in a wrongful death action pursuant to the Federal Tort Claims Act (“FTCA”), alleging that federal

authorities negligently failed to screen the decedent’s medical condition when he was received into

custody in Nevada and negligently transferred him to New Mexico penal authorities while in

Arizona. Id. at 1209-11, 1227-28. The decedent died in New Mexico. Id. at 1211. The Court

held that, although tortious conduct occurred in Nevada and Arizona, “the ultimate injury

occurred in New Mexico.” Id. at 1227 (emphasis added). In determining that New Mexico law

ultimately applied, the Coffey Court first applied the FTCA’s choice of law framework to




                                                 21
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 22 of 27




determine that the choice of law rules of Nevada and Arizona governed which state’s substantive

law would apply to the wrongful-death negligence claims. Id. at 1227-28. Unlike New Mexico,

both Nevada and Arizona follow the Restatement (Second) of Conflict of Laws for tort cases,

under which the law of the place of the wrong (i.e., where the injury occurred) presumptively

applies unless the application of various factors finds that a different state has a more significant

relationship to the claim at issue. Id. at 1228-29 (citations omitted). The court held that under this

approach, both Nevada and Arizona would apply New Mexico law to the negligence claims. Id.

at 1229-31. New Mexico was the presumptive choice because the death (i.e., the ultimate injury)

occurred there, and application of the Second Restatement factors failed to overcome this

presumption—despite the tortious conduct not occurring in New Mexico. Id.

       That the New Mexico Supreme Court has declined to adopt the Second Restatement for

torts-related choice of law reinforces the conclusion that this Court should apply New Mexico law

to the claims at issue. See Gilmore, 946 P.2d at 1136; see also Terrazas v. Garland & Loman,

Inc., 142 P.3d 374, 378 (N.M. Ct. App. 2006) (“New Mexico courts have steadfastly applied the

[place of wrong] rule in tort cases even when the connection between the lawsuit and New Mexico

was largely fortuitous.”). Unlike New Mexico’s approach, the Second Restatement’s factor-based

approach provides a clear escape route from applying the law of the place of the wrong. Yet even

under this more flexible approach, the Court in Coffey nevertheless concluded that the law of the

place of the wrong should apply to an estate’s negligence claims in a wrongful death suit when

faced with facts similar to ours. The Court should therefore apply New Mexico wrongful death

law here, as the law of the place where Roxsana died. See also Louis v. United States, 54 F. Supp.

2d 1207, 1211 (D.N.M. 1999) (using New Mexico choice of law to apply New Mexico’s




                                                 22
        Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 23 of 27




substantive law to wrongful death claim where medical negligence occurred on tribal land but

decedent died on state territory).17

                 3.        Plaintiff Can Recover For Roxsana’s Pre-Death Non-Economic
                           Damages Under New Mexico Law

         In Counts Two, Seven, Eight, and Nine, Plaintiff seeks compensation for, inter alia, the

“severe physical and emotional pain and suffering and mental anguish,” the lost chance of

Roxsana’s survival, and related non-economic injuries inflicted upon Roxsana prior to her death.

FAC, Doc. 9 at ¶ 275; id. at ¶¶ 207, 256, 275. New Mexico’s Wrongful Death Act, N.M. Stat.

Ann. § 41-2-1 et seq., governs the damages recoverable in a wrongful death suit such as this,18 and

has been consistently interpreted by New Mexico courts to allow recovery of the non-economic

damages that Plaintiff seeks. See, e.g., Romero v. Byers, 872 P.2d 840, 846 (N.M. 1994) (“In our

opinion, the Act goes beyond the loss of decedent’s wages, and encompasses all damages that are

fair and just.”); Stang v. Hertz Corp., 467 P.2d 14, 17 (N.M. 1970) (“The statutory language, while

it does not say so specifically, nevertheless authorizes recovery for pain and suffering, and for

medical and related care, between the time of injury and death, the same as could have been

recovered by an injured party where death does not ensue.”); Kilkenny v. Kenney, 361 P.2d 149,

152 (N.M. 1961) (superseded by statute on other grounds) (holding that the Act “warrants the

allowance to the administrator of the decedent’s damages prior to death”); Mackey v. Burke, 694

P.2d 1359, (N.M. Ct. App. 1984) (“Recovery for [pain and suffering and for medical and related

care] may be had in a case involving wrongful death from malpractice between the time of the


17
   This conclusion is further bolstered by New Mexico’s doctrine that allows the recovery of
damages for the lost chance for Roxsana’s condition to improve and for her to survive, asserted
against the LaSalle Defendants at para. 256 of the FAC. See Baer v. Regents of the Univ. of Cal.,
972 P.2d 9, 13 (N.M. Ct. App. 1998). In recognizing the lost chance doctrine, New Mexico law
strongly links the LaSalle Defendants’ conduct in Arizona with her death in New Mexico.
18
     See Note 16, above.


                                                23
       Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 24 of 27




malpractice and death.”), overruled on other grounds by Chavez v. Regents of Univ. of N.M., 711

P.2d 883 (N.M. 1985).

        As summarized by the New Mexico Court of Appeals:

        In Stang, our Supreme Court [sic] cited Hogsett, among other cases, determining
        that the personal representative could recover for the injury to the decedent, namely,
        pain and suffering occurring before death regardless of there being no injury to the
        beneficiaries. [Stang, 463 P.2d at 55.] Our Supreme Court has further held that, in
        addition to pecuniary loss to the beneficiaries, a wrongful death representative may
        recover for the decedent's pain and suffering, which “devolves from (1) that which
        the victim must newly endure and (2) that which the victim may no longer enjoy.”
        [Romero, 872 P.2d at 846.]

Estate of Krahmer ex rel. Peck v. Laurel Healthcare Providers, 2014 -NMCA- 001, ¶8, 315 P.3d

298, 300-01 (N.M. Ct. App. 2013). In a decision last year, this Court entered judgment for a

wrongful-death plaintiff and applied New Mexico law to allow her to recover noneconomic

damages for the decedent’s pain and suffering and lost enjoyment of life. Nev v. United States,

367 F. Supp. 3d 1245, 1271-72 (D.N.M. 2019). For these reasons, Defendants’ Motion with

respect to Counts Two, Seven, Eight, and Nine should be rejected.

III.    CONCLUSION

WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that this Court:

           1. DENY the LaSalle Defendants’ joint Motion to Dismiss in its entirety;

           2. Grant such further relief as this Court deems just and reasonable.

 Dated: November 16, 2020                           Respectfully submitted,

                                                    /s/ Daniel Yohalem _
                                                    Daniel Yohalem
                                                    Attorney at Law
                                                    1121 Paseo de Peralta
                                                    Santa Fe, New Mexico 87501
                                                    Phone: (505) 983-9433
                                                    Fax: (505) 989-4844
                                                    During Covid-19: 505-690-2193
                                                    daniel.yohalem@gmail.com



                                                 24
Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 25 of 27




                                  Katherine Murray
                                  Attorney at Law
                                  P.O. Box 5266
                                  Sante Fe, New Mexico 87502
                                  Phone: (505) 670-3943
                                  kemurraylaw@gmail.com

                                  Dale Melchert, Admitted Pro Hac Vice
                                  Lynly Egyes, Admitted Pro Hac Vice
                                  Transgender Law Center
                                  P.O. Box 70976
                                  Oakland, CA 94612
                                  dale@transgenderlawcenter.org
                                  lynly@transgenderlawcenter.org

                                  R. Andrew Free, Admitted Pro Hac Vice
                                  Law Office of R. Andrew Free
                                  P.O. Box 90568
                                  Nashville, TN 37209
                                  Phone: (844) 321-3221
                                  Fax: (615) 829-8959
                                  andrew@immigrantcivilrights.com

                                  Kimberly A. Evans, Admitted Pro Hac Vice
                                  Grant & Eisenhofer P.A.
                                  123 Justison Street
                                  Wilmington, DE 19801
                                  Phone: (302) 622-7086
                                  Fax: (302) 622-7100
                                  kevans@gelaw.com

                                  Irene R. Lax, Admitted Pro Hac Vice
                                  Grant & Eisenhofer P.A.
                                  485 Lexington Avenue
                                  New York, NY 10017
                                  Phone: (656) 722-8512
                                  Fax: (646) 722-8501
                                  ilax@gelaw.com

                                  Counsel for the Plaintiff




                                25
     Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 26 of 27




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on the 16th day of November, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing:

 Adam D. Rafkin, Esq.
 Adam D. Rafkin, P.C.
 P.O. Box 1912
 Ruidoso, New Mexico 88355
 Phone: (575) 257-0129
 Fax: (575) 257-0113
 adr@rafkinlaw.com

 Attorney for Defendants LaSalle
 Corrections Transport LLC, LaSalle
 Corrections West LLC, and LaSalle
 Management Company LLC

 Gregory D. Steinman, Esq.
 Celina C. Hoffman, Esq.
 Madison, Mroz, Steinman, Kenny &
    Olexy, P.A.
 P.O. Box 25467
 Albuquerque, New Mexico 87125
 Phone: (505) 242-2177
 Fax: (505) 242-7184
 gds@madisonlaw.com
 cch@madisonlaw.com

 Attorneys for Defendant Global Precision
 Systems, LLC

 Christina Muscarella Gooch, Esq.
 Alison K. Goodwin, Esq.
 Sutin, Thayer & Browne, P.C.
 P.O. Box 1945
 Albuquerque, New Mexico 87103
 (505) 883-2500
 TMG@sutinfirm.com
 AKG@sutinfirm.com

 Attorneys for Defendant Management &
 Training Corporation
    Case 1:20-cv-00465-JAP-JHR Document 45 Filed 11/16/20 Page 27 of 27




Daniel P. Struck, Esq.
Jacob B. Lee, Esq.
Struck Love Bojanowski & Acedo, PLC
3100 West Ray Road, Suite 300
Chandler, AZ 85226
Phone: (480) 420-1600
Fax: (480) 420-1696
dstruck@strucklove.com
jlee@strucklove.com

Deborah D. Wells, Esq.
Debra J. Moulton, Esq.
Kennedy, Moulton & Wells, P.C.
2201 San Pedro NE, Bldg. 3, Ste. 200
Albuquerque, New Mexico 87110
Phone: (505) 884-7887
Fax: (505) 884-7123
ddwells@kmwpc.com
dmoulton@kmwpc.com

Attorneys for Defendants Transcor America
LLC & CoreCivic, Inc.



                                                 /s/______________________
                                                    Daniel Yohalem




                                            27
